Citation Nr: 0638300
Decision Date: 12/08/06	Archive Date: 01/18/07

DOCKET NO. 01-05 289A                       DATE DEC 08 2006

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada




THE ISSUES

1. Entitlement to service connection for the cause of the veteran's death.

2. Entitlement to an effective date prior to September 29, 1998 for the award of accrued benefits based on the veteran's claim seeking a total disability rating based on individual unemployability due to service connected disability (TDIU).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant is the surviving spouse of the veteran who served on active duty from July 1948 to May 1952. These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision by the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for the cause of the veteran's death and granted the appellant accrued benefits based on the veteran's TDIU claim effective September 29, 1998. The veteran's claims file is now in the jurisdiction of the Reno, Nevada RO. In September 2003 the case was remanded for further development.

FINDINGS OF FACT

1. The veteran died in March 1999; the immediate cause of death listed on his death certificate was cardiorespiratory arrest due to diffuse large cell lymphoma of the testicle; no other conditions were listed as leading to the immediate cause of death or contributing to cause death.

2. At the time of the veteran's death, his service connected disabilities were: lumbosacral strain with degenerative changes status post L3-4, L4-5, laminotomy, foraminotomy and decompression of stenosis, rated 40 percent and residuals of right nephrectomy rated 30 percent; TDIU has been awarded effective from September 29, 1998.

3. Diffuse large cell lymphoma of the testicle (or any malignant tumor) was not manifested during service or within one year after the veteran's discharge from service, and is not shown to have been related to the veteran's service.

4. A service-connected disability did not cause or contribute to cause the veteran's death.

- 2 



5. The veteran first filed a claim seeking TDIU on September 29, 1998; accrued benefits based on such claim have been awarded effective from that date.

6. During the one year prior to September 29, 1998 it was not factually ascertainable from the evidence of record that the veteran was unemployable due to service connected disabilities, alone.

CONCLUSIONS OF LAW

1. Service connection for the cause of the veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,1137, 1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2. An effective date prior to September 29, 1998 is not warranted for the award of accrued benefits based on the TDIU claim the veteran had pending when he died. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a) (in effect prior to December 16, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2006). The VCAA applies to the instant claim.

- 3 



Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform-the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or her possession that pertains to the claim. 38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court held that where notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing the notice prior to the initial AOJ adjudication; instead, the claimant has the right to timely content-complying notice and proper subsequent VA process. The initial adjudication of the claims preceded the enactment of the VCAA. In September 2003, the Board remanded the claims for compliance with the VCAA notice and assistance requirements. The appellant was provided VCAA notice in an August 2004 letter, and the claim was subsequently readjudicated. See SSOC's dated February and March 2006. The August 2004 letter and February 2006 SSOC also notified her of legal criteria applicable to effective dates of award for death and accrued benefit claims. See VAOPGCPREC 8-2003 (Dec. 2003). Everything received to date has been accepted for the record, and considered. She has received all essential notice, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004)

Regarding the duty to assist, the RO has obtained the veteran's service medical records and available post-service VA and private medical records (PMRs). In December 2004, the appellant was notified of private medical records that could not

-4



be obtained on her behalf. Absent any competent evidence that the cause of death is either related to event(s) in service or due to service connected disability, a medical opinion is not necessary. See 38 C.F.R. § 3,159; Duenas v. Principi, 18 Vet. App. 512, 516 (2004). The RO has complied with VA's duty to assist the appellant in the development of the facts pertinent to her claims. She is not prejudiced by the Board's proceeding with appellate review of the merits of the claims at this time. Mayfield, supra.

II. Factual Background

Service medical records note no complaints or findings related to large cell lymphoma of the testicle. From September 1948 to April1950, the veteran underwent several surgical procedures to treat chronic pyelonephritis and nephralgia of the right kidney, including nephro-ureterolysis and intubated ureterostomy, urethral dilatation, retrograde urogram, nephrolysis and nephrectomy.

VA examination in August 1952 indicated diagnoses of post-operative nephrectomy with residual scar only, and chronic lumbosacral sprain secondary to his previous surgical procedures.

An RO rating decision in October 1952 granted service connection for residuals of right nephrectomy and awarded a 30 percent rating, effective May 24, 1952. Service connection was also granted for lumbosacral sprain as directly due to and proximately the result of residuals of right nephrectomy. A noncompensable rating was assigned effective from May 24, 1952.

VA examination in March 1954, noting the veteran's report of acute attacks of back pain aggravated by bending and lifting, indicated a probable diagnosis of lumbosacral strain with acute episodes.

- 5 



VA hospitalization in April 1956, to investigate the veteran's symptoms of pain in the left costovertebral angle and flank, resulted in diagnoses of normal urinary system on the left and post-operative nephrectomy on the right.

VA hospitalization in February 1957, to investigate the veteran's symptoms of rectal bleeding, resulted in a diagnosis of hemorrhoids.

A March 1975 private physician letter, reporting the veteran's history of urinary tract disturbances marked by microscopic hematuria and intermittent partial obstructive-symptoms of the outflow tract, recommended work restrictions of avoidance of prolonged sitting, standing or running; heavy lifting or pushing in excess of 35 pounds, and extended travel taking him away from laboratory and physician services within a 24-hour period. A May 1975 cytoscopy revealed calculus prostatitis.

A March 1976 private physician statement indicated that the veteran was expected to have continued microscopic hematuria because of calculi of the prostate gland.

VA examination in July 1976 included the veteran's report of increased severity of back pain localized to the lumbar region, a "drop foot," micro-hematuria, and recurrent urinary tract infections. Diagnoses included status post nephrectomy for hydronephrosis; recurrent hematuria and urinary tract infection attributed to prostatic calculi; and recurrent lumbar strain with degenerative changes of lower thoracic spine and lumbar spine.

An August 1976 rating decision awarded a 10 percent rating for lumbosacral strain with degenerative change, effective March 22, 1976.

In a statement received in June 1977, the veteran reported an inability to perform his duties as an electronic technician due to arthritis of both arms.

- 6 



A July 1977 PMR shows that the veteran had a back brace prescribed due to low back strain. He reported working in an avocado orchard.

	Effective September 4, 1979, the veteran was awarded disability retirement as an
--Electronics Technician from the Naval Oceans Systems Center. He was deemed unable to perform the duties of lifting and carrying equipment.

A September 1979 private physician statement reported the veteran's progressive symptoms of migratory polyarthralgia involving the knees, legs, hips and fine movements of hands. Diagnoses included surgical absence of right kidney, cervical and extremity osteoarthritis, and prostatic calculi with chronic hematuria. His disability was deemed permanent and progressive.

VA examination in October 1979 included the veteran's report of increased frequency of low back ache exacerbated by lifting, bending and prolonged sitting or standing. He had occasional radiation of pain to the lower extremities. Examination demonstrated narrowing of the L5-S1 interspace with some sclerosis at those levels.

The veteran filed an application for an "increased evaluation" for his service connected low back condition in November 1996. Evidence added to the record included results from a July 1992 electromyography and nerve conduction velocity showing an impression ofL4-5 radiculopathy of an acute nature on the left. A limited lumbar laminotomy was reportedly performed.

PMR's note the onset of severe pain and quadriceps weakness in the left lower extremity, as well as pain in the groin in September 1996. A lumbar myelogram revealed severe spondylitic disease. On September 25, 1996, a left sided L3-L4, L4-L5 laminotomy and foraminotomy, as well as decompression of stenosis, was performed.

- 7 



An October 1996 PMR noted that the veteran's left lower extremity (LLE) pain had improved "95%."

An RO rating decision in March 1997 awarded a convalescence rating for service connected-lumbar spine disability from September 23, 1996 to November 1, 1996.

VA spine examination in May 1997 included the veteran's report of persistent low back pain with an inability for prolonged sitting or standing. He could not lift or bend without pain. His leg pain was improved. Examination indicated a diagnosis of status post lumbar laminectomy foraminotomy times two for spinal stenosis and degenerative disc disease. Opinion indicated that the degenerative back disorder prevented prolonged sitting, prolonged standing, repeated bending or lifting.

A July 1997 rating decision awarded a 40 percent rating for lumbosacral strain with degenerative changes status post L3-4, L4-5 laminotomy, foraminotomy and decompression of stenosis effective from November 1, 1996. The veteran was notified of this decision by letter on August 21, 1997.
,

On August 7, 1998, PMR's were received showing the veteran had undergone right temporal craniotomy and gross removal of tumor in July 1998. Post-operative diagnosis was of grade I to II glioma. A physician's statement indicated that the veteran was permanently unemployable due to brain cancer.

An August 1998 rating decision denied increased ratings for service connected lumbosacral strain with degenerative changes, and residuals of right nephrectomy.

On September 29, 1998, the veteran submitted a written statement disagreeing with the August 1998 RO rating decision. He reported retiring as a teacher in June 1995 due to an inability to stand or sit for prolonged periods of time. He had constant back pain with only temporary relief obtained from narcotic medication. He believed that he was unemployable due to his back disability. PMR's submitted

- 8 



include a September 1998 psychiatric evaluation report diagnosing major depression, single episode, severe without psychotic features; posttraumatic stress disorder; and cognitive disorder not otherwise specified (NOS). An additional physician statement dated September 13, 1998, stated as follows:

It is my professional opinion that, [the veteran], is unemployable due to continued back problems after two serious back surgeries, the records of which are in his V.A. file. He has continuous pain for which he receives treatment and medication. I agree that his recent brain tumor is unrelated to the service connected back injury. However, his present back-condition does prevent him from attaining any employment requiring prolonged standing, sitting, or for that matter walking. He is on constant and managed pain relief medication and there is no doubt in my mind that the discomfort and pain is not [sic] genuine!

I would suggest that you reconsider his disability claim.

VA examination in October 1998 recorded the veteran's history of progressive back pain with two prior surgeries. He had constant pain without radiation; tired easily after walking with pain after walking half a block; had right foot give way requiring the use of a cane; and nighttime awakening due to pain. He had been diagnosed with non-Hodgkin's lymphoma. Physical examination indicated a diagnosis of lumbosacral strain with degenerative changes, status post L3-4, L4-5 laminotomy, foraminotomy, decompression of stenosis. The examiner reported that lumbosacral range of motion loss and reflex asymmetry were present; but there were no signs of weakness or muscle atrophy. The veteran was deemed able to ambulate without the use of assistive device.

A SSOC was provided to the veteran in November 1998 for claims denying increased evaluations for his service connected lumbosacral strain with degenerative changes, and residuals of right nephrectomy.

- 9 



In a statement received in November 1998, the veteran reported low back pain that prevented him from extended walking, sitting, and bending. He required help to get out of bed. He recently underwent removal of his right testicle and three spinal taps.

A January 1999 physician's statement recommended that the veteran use a motorized cart as he was too weak to maneuver a manual wheelchair due to arthritis in the shoulders, arms and hands.

In a VA Form 9 received in February 1999, the veteran sought a 100 percent rating for service connected disability.

The veteran died in March 1999. The immediate cause of death listed on his death certificate is cardiorespiratory arrest due to diffuse large cell lymphoma of the testicle. No other significant conditions contributing to the cause of death were identified.

In May 1999, the appellant filed a claim for accrued benefits alleging a claim of entitlement to TDIU had been raised by the veteran in September 1998.

III. Legal criteria

To establish service connection for the cause of the veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

- 10 



Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303. Service connection is warranted on a presumptive basis for certain chronic diseases (here malignant tumors) if they become manifested to compensable degree within a specified postservice period of time (one year for malignant tumors). 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has also held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required." See Espiritu v. Derwinski, 2 Vet. App. 492,494 (1992).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 3.102.

Governing law and regulations provide that, upon the death of a veteran, periodic monetary benefits to which he was entitled, on the basis of evidence in the file at the date of death (accrued benefits) and due and unpaid for a period of not more than two years prior to death, may be paid to certain parties. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a). [A revision to the law regarding accrued benefits claims) enacted by Congress and signed by the President as the Veterans Benefits

- 11 



Act of 2003, Pub. L. No. 108-183, § 104, on December 16,2003, amends 38 U.S.CA. § 5121 (a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits; however, this revision relates only to cases where the veteran's death occurred on or after the date of enactment, December 16, 2003, and does not affect cases involving deaths prior to that date, as here.] Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c).

The provisions of38 U.S.C.A. § 5121 must be read in conjunction with 38 U.S.C.A. § 5101 (a) that- states that a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary. In Jones v. West, 136 F.3d 1296,1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim-pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application. Id. at 1300.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by VA. See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a). The regulations provide that once a formal claim for compensation has been allowed, the date of outpatient or hospital examination at a VA or uniformed services hospital will be accepted at the date of receipt of a claim. 38 C.F.R. § 3.157.

Where service connection has already been established, a TDIU claim may be considered a type of increased rating claim. Norris v. West, 12 Vet. App. 413, 420

- 12 



(1999); Suttman v. Brown, 5 Vet. App. 127, 136 (1993). A TDIU claim is informally raised when the claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); 38 C.F.R. § 3.155 (a).

The effective date for an increase in compensation shall be the" date of receipt of claim or date entitlement arose, whichever is later (emphasis added)." 38 C.F.R. § 3 .400(o)(1). The regulations also stipulate that the effective date "for an increase in disability compensation shall be the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim." 3 8 C.F .R. § 3.400(o)(2).

TDIU may be granted where the schedular rating is less than total and the service-connected disabilities preclude the veteran from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16(a). For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service- connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra- schedular consideration. 38 C.F .R. § 4.16(b).

The central inquiry is determinining individual unemployability is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Neither nonservice-connected disabilities nor advancing age may be considered in the

- 13 



determination. 38 C.F.R. §§ 3.341,4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

IV. Analysis

A. Cause of death

The veteran's death certificate shows that the immediate cause of his death was cardiorespiratory arrest due to diffuse large cell lymphoma of the testicle. His service medical records are negative for evidence of a malignant tumor of any kind and there is no evidence of a malignant testicle tumor within one year after his separation from service. There is no competent medical evidence that a malignant testicle (or other) tumor was related to event(s) in service.

There is also no evidence that the veteran's service connected disabilities of the lumbar spine and residuals of right nephrectomy contributed to cause, or hastened, his death. 38 C.F.R. § 3.312 (c)(4) provides that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature. Here, the veteran's cancer clearly was such an overwhelming primary cause. The veteran's service connected disabilities were residuals of a right nephrectomy and a low back disability. While the right nephrectomy affected a vital organ (the kidney), its residuals are not shown to have been progressive or debilitating in nature; and not other than stable for many years. The low back disorder did not affect a vital organ. There is no basis in the evidence for a finding that either of these disabilities accelerated, or otherwise contributed to cause the veteran's death.

- 14 



As a layperson, the appellant is not competent to establish by her own opinion that. the cause of the veteran's death is causally related to event(s) in service or his service connected disabilities. See Espiritu, supra. The preponderance of the evidence is against this claim; consequently, the reasonable doubt provisions cited above do not apply.

B. Effective date of accrued benefits

The appellant timely filed a claim for accrued benefits. Pursuant to caselaw interpreting38 U.S.C.A. §§ 5110 and 5121, for the appellant to be entitled to accrued benefits, at the time of his death the veteran must have had a pending claim for the underlying benefits or else been entitled to them under an existing rating or decision. See Jones, 136 F.3d 1296, 1299. The RO correctly (as was argued on behalf of the appellant when she filed the instant claim) that on September 29, 1998 the veteran filed an application for TDIU which was pending when he died. Accrued benefits have been awarded effective from that date.

Accrued benefits are derivative benefits; they bestow on a surviving dependent of the veteran the right to receive benefits (up to two years prior to death worth under the law governing in the instant case) awarded pursuant to a claim the veteran had pending when the veteran died. Here, the accrued benefits are "derived" from an award made pursuant to a TDIU claim the veteran had filed, and the effective date must be that warranted for an award made on the TDIU claim.

A TDIU claim is, essentially, a claim for an increased rating. Under governing law and regulation (38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2)) the effective date of increased compensation is the date of claim or the date entitlement arose, whichever is later, the exception being that an award may be retroactive to the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim for the benefit is filed within one year from such date.

- 15 



Here, the record does not show, and it is not argued, that the veteran filed a claim for TDIU prior to September 29, 1998. Indeed, the claim for TDIU specifically identified the correspondence from the veteran received on that date as the date of the claim underlying the accrued benefits claim. Consequently, the only basis for an earlier effective date in the instant case would be if, during the one year preceding September 29, 1998, it became factually ascertainable that the veteran was unemployable due to service connected disabilities, alone. The record does not include any evidence showing this was so. Prior to September 29, 1998, the evidence showed that the veteran was unemployable due to non-service connected disabilities. See August 1998 PMRs. There was no medical opinion that his service connected disabilities rendered him unemployable. The veteran himself had not alleged unemployability due solely to service connected disability prior to September 29, 1998, and a TDIU claim was not inferred by the evidence of record (a higher schedular rating was available for both service connected disabilities, and the combined 60 percent schedular rating for service connected disability did not meet the schedular requirements for TDIU). See 38 C.F.R. § 4.16, 4.25.

Because the veteran did not have an earlier than September 29, 1998 claim for TDIU pending when he died, and because there is no evidence of record showing that during the year preceding September 29, 1998 the veteran became unemployable due to service connected disability [September 13, 1998 dated correspondence received with the claim on September 29, 1998 would not result in an earlier award of compensation. See 38 US.CA. § 5111.], criteria that would warrant an earlier effective date for accrued benefits based on the veteran's TDIU claim are not met. An effective date prior to September 29, 199 for accrued benefits based on the veteran's TDIU claim is not warranted.

- 16 



ORDER

Service connection for the cause of the veteran's death is denied.

 An-effective date prior to September 29, 1998 for the award of accrued benefits based on the veteran's claim for TDIU is denied.

GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

- 17 



